UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6561


TIMOTHY ROYAL KING,

                     Plaintiff - Appellant,

              and

MICHAEL BLANKEY; DERICK WHITE; DAYVON D. PERSON; LARRY
FULLER; TIMOTHY BOYD; CHRIS PEARSALL; JIMMY TINSLEY; RONALD
BLAIR WINSTEAD; GREGORY PORTER; CORTNEY LEACH; MILTON L.
LAWRENCE; JOHN MCNEILL; XAVIER KINNEY; IRVIN VASQUEZ;
DONALD USEVICH,

                     Plaintiffs,

              v.

ERIK A. HOOKS; W. DAVID GUICE; CYNTHIA THORNTON; MELANIE
SHELTON; KENNETH LASSITER; BETTY BROWN; SUSAN ADDAMS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03043-FL)


Submitted: January 25, 2022                                    Decided: February 7, 2022


Before AGEE, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Timothy Royal King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Timothy Royal King appeals the district court’s orders granting summary judgment

on his civil rights complaint in which he raised claims under 42 U.S.C. § 1983, and the

Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc to

2000cc-5. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. King v. Hooks, No. 5:17-ct-03043-FL

(E.D.N.C. Mar. 31, 2020; Mar. 29, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3